NO. COA13-1293

                    NORTH CAROLINA COURT OF APPEALS

                          Filed:       17 June 2014

In the matter of
     M.J.G.

                                           Brunswick County
                                           No. 13 JB 70



     Appeal by juvenile from adjudication and disposition orders

entered 10 July 2013 and 12 July 2013, respectively, by Judge

Sherry D. Prince in Brunswick County District Court.               Heard in

the Court of Appeals 5 March 2014.


     Attorney General Roy Cooper, by Assistant Attorney General
     Susannah P. Holloway, for the State.

     Mark Hayes for juvenile-appellant.


     McCULLOUGH, Judge.


     The juvenile appeals from an adjudication order finding him

delinquent   of    misdemeanor      assault   and   disorderly   conduct   at

school and from a level one disposition order.               For the reasons

stated herein, we affirm the orders of the trial court.

                               I.     Background

     On 20 May 2013, two juvenile petitions were filed against

M.J.G.   (“the    juvenile”)     in   Brunswick     County   District   Court

alleging offenses of misdemeanor assault in violation of N.C.
                                             -2-
Gen. Stat. § 14-33(a) and disorderly conduct in violation of

N.C. Gen. State § 14-288.4(a)(6).

    An adjudication hearing was held on 25 June 2013.                             Evidence

presented at the adjudication hearing indicated that on 26 April

2013,    a    fundraiser       volleyball       game      was     being    held       in     the

gymnasium       at   Waccamaw         Elementary         School      (“Waccamaw”)             in

Brunswick      County,    North       Carolina.          Children    from       the    fifth,

sixth,       seventh,    and     eighth        grades      were     gathered          in    the

gymnasium, watching the game. The juvenile was a sixth grade

student at Waccamaw.

    Emily Long, a teacher at Waccamaw, testified that she saw

two boys in the bleachers “getting ready to fight” by having

their “fists clenched.”               As Ms. Long was approaching the two

boys,    they    were    removed        from       the   gymnasium        by    two        other

teachers, including Ms. Meagan Potts.                      Ms. Long testified that

prior to the two boys being escorted out, she had seen the

juvenile      sitting    next    to    the     boys,     waving     at    Ms.    Potts       and

“telling her no, don’t stop it, go away.”                          Ms. Long told the

juvenile she wanted to talk to him about “not waving off a

fight,” not “waving the teachers off[,]” and requested that he

come off the bleachers to go outside with her.                           Ms. Long was on
                                          -3-
the floor of the gymnasium and the juvenile was on the second or

third bleacher.         Ms. Long testified as follows:

              [a]t that point [the juvenile] got angry,
              did not want to come with me.      I probably
              repeated four or five times for him to come
              on.   He stormed off the bleachers and Ms.
              [Susan Wood] had come up behind me and he
              stormed right over her, ran right over her,
              pushed out the gym door.     I walked behind
              him to go ahead and talk with him and kept
              asking him to stop and let me talk to him.

The   juvenile       walked    down   a   hallway     and    the   school     resource

office, Deputy Christopher Barbour, approached the juvenile and

Ms. Long.      The juvenile began shouting, “I’m tired of this f’ing

school, these teachers lying on me, they’re always lying on me.”

The juvenile put his finger less than an inch away from Long’s

face, “postured up chest to chest” and said “[e]specially you

you mother-f***ing b****[.]”                Thereafter, the juvenile backed

Ms. Potts against a wall and “did the exact same thing to her.”

      Susan     Wood,    an    emergency     medical       technician    with    Horry

County   Fire       Rescue,   testified      that    she    was    in   the   Waccamaw

gymnasium on 26 April 2013.               She was the parent of two children

attending Waccamaw and decided to watch the game.                       After seeing

a commotion, Wood walked over to Ms. Long’s location to see if

there    was    a    medical     issue     that     needed    assistance.         Wood

testified to the following:
                                   -4-
              When I got to [Ms. Long], she was
         asking [the juvenile] to come out of the
         stands.   Once I realized that it wasn’t a
         medical issue, he was doing this at her –
         shut up, shut your mouth, go away, we don’t
         need you, go away, shut up, go away. And I
         – I was shocked. . . .   I decided to stand
         and observe.

              [The juvenile] finally stood up after,
         you know, doing this motion at her, chopping
         at her face, and telling her to go away, get
         out of here, we don’t need you. Stood up -–
         there was plenty of room between Ms. Long
         and myself on either side and he was two or
         three bleachers up and came down          the
         bleachers and body checked me. And the look
         on his face was very defiant, almost ha, ha.

         . . . .

         I ended up taking three or four steps back
         to keep from falling.

    Deputy Christopher Barbour, the Waccamaw school resource

officer, testified that he was standing in a hallway adjacent to

the gymnasium when he spoke with Ms. Long.            As Ms. Long was

attempting   to   explain   the   situation   to   Deputy   Barber,   the

juvenile “turned around and [the juvenile] started walking back

towards us and he was, you know, flaring his arms no, stop,

don’t, quit lying, you know, things of that nature.”              Deputy

Barbour told the juvenile to leave the building but the juvenile

“jumped up, stomped his feet, and then he started cussing.”

Deputy Barbour further testified to the following:
                                               -5-
               I originally thought he was going to go
               around me to go out the door because that
               was the direction in which he was headed.
               But he just moseyed on right around me and
               that’s when he got into Ms. Long’s face,
               began cursing her, cursing Ms. Potts and
               [another teacher.]

Deputy      Barbour        “had   to     physically     put    [his]    hands    on   [the

juvenile] to remove him from the hallway[.]”                          Once the juvenile

was outside of the building, he continued to “curse and holler

and scream.”          The juvenile was escorted to the main office of

the school.

       On     10    July    2013,      the     trial   court    entered     a   “Juvenile

Adjudication         Order”       finding      the   juvenile    delinquent      of   both

offenses.          Following a disposition hearing held on 10 July 2013,

the juvenile received a Level I disposition.                           The juvenile was

ordered to be placed on probation for 12 months.

       The juvenile appeals.

                                       II.     Discussion

       On appeal, the juvenile argues that the trial court erred

by (A) failing to find that he was delinquent of the offense of

misdemeanor assault beyond a reasonable doubt; (B) allowing Ms.

Wood     to        characterize          his     expression      as     “defiant”      and

alternatively, to deny his motion to dismiss the petition for

misdemeanor         assault;       (C)    denying      his   motion    to   dismiss    the
                                            -6-
petition     for     disorderly         conduct;     and     (D)    holding       a    sham

disposition hearing and violating the statutory mandate to allow

the juvenile’s parents to present evidence.

                             A.     Standard of Proof

    First, the juvenile argues that the trial court erred by

failing    to      find    in     its     adjudication       order,       that    he      was

delinquent      of   the    offense       of   misdemeanor         assault       beyond    a

reasonable doubt.          We disagree.

    It is well established that

            [t]he allegations of a petition alleging the
            juvenile is delinquent shall be proved
            beyond a reasonable doubt.     Further, [i]f
            the court finds that the allegations in the
            petition have been proved . . ., the court
            shall so state. . . .    [I]t is reversible
            error for a trial court to fail to state
            affirmatively   that  an   adjudication   of
            delinquency is based upon proof beyond a
            reasonable doubt.

In re D.K., 200 N.C. App. 785, 788, 684 S.E.2d 522, 525 (2009)

(citations and quotation marks omitted).

    Specifically,          the    juvenile        argues    that    the    adjudication

order does not include the conclusion of law that he committed

assault    beyond     a    reasonable       doubt    and    that    the    adjudication

order   does    not       include       findings    of     fact    inferring      such     a

conclusion.        The juvenile relies on In re J.V.J., 209 N.C. App.

737, 707 S.E.2d 636 (2011), for his contentions.                      In J.V.J., the
                                      -7-
juvenile argued that the trial court failed to make sufficient

findings of fact to support the conclusion that the juvenile had

committed the offense of assault on a government officer, and

our Court agreed.        Id. at 739, 707 S.E.2d at 637.                Our Court

noted that with respect to an adjudication order in the juvenile

delinquency context, N.C. Gen. Stat. § 7B-2411 provided that

           [i]f the court finds that the allegations in
           the petition have been proved [beyond a
           reasonable doubt], the court shall so state
           in a written order of adjudication, which
           shall include, but not be limited to, the
           date of the offense, the misdemeanor or
           felony classification of the offense, and
           the date of adjudication.

Id. at 739-40, 707 S.E.2d at 637 (emphasis in original).                        In

J.V.J., the trial court failed to address any of the allegations

set out in the juvenile petition.            It even failed to “summarily

aver    that   ‘the   allegations       in    the     petition        have    been

proved[.]’”.    Id. at 740, 707 S.E.2d at 638.            Accordingly, our

Court   remanded   the    case   to    the    trial   court      to    make   the

statutorily mandated findings of fact as set out in N.C. Gen.

Stat. § 7B-2411 (2009).      Id. at 741, 707 S.E.2d at 638.

       In the case    sub judice, however, the facts are readily

distinguishable.      Our review indicates that the 10 July 2013

“Juvenile Adjudication Order” entered by the trial court states

that the “petition(s) before the court” included “misdemeanor
                                     -8-
assault.”    It also contains a blank space where the trial court

is to state findings of fact which “have been proven beyond a

reasonable    doubt.”    In   this    blank   space,   the   trial   court

indicated “please see attached ‘Adjudication Findings of Fact.’”

    The attached “Adjudication Findings of Fact” included the

following findings of fact:

                 That on or about April 26, 2013, the
            Juvenile was a spectator of a fundraiser
            volleyball game inside the gymnasium of
            Waccamaw School in Ash, North Carolina.
            Waccamaw School is a public educational
            institution in Brunswick County.        That
            during the volleyball game, which took place
            at the end of a half-day of school, a
            disturbance between two other juveniles
            began.    After the disturbance, Ms. Emily
            Long, a teacher at Waccamaw School, asked
            the Juvenile to come down from the bleachers
            and leave the gymnasium as it appeared to
            her that he was instigating the potential
            fight between the other juveniles.       The
            Juvenile at first resisted, but then came
            off the bleachers. While he was coming off
            the bleachers, he came into contact with Ms.
            Susan Wood, an EMT and parent of another
            student that was watching the volleyball
            game, by hitting Ms. Wood in her shoulder
            and chest area with his shoulder as he
            walked by her, causing Ms. Wood to move
            backwards.

                 That   after   the   Juvenile   left   the
            gymnasium he went to an adjacent hallway to
            wait for Ms. Long. Classes were not in
            session in this hallway.     The Juvenile, Ms.
            Long, Ms. Wood, two other teachers, one of
            the   students   involved   in   the   original
            disturbance, two [vendors], and possibly
                                        -9-
              other students were present in the hallway
              at this time. Deputy Chris Barbour, the
              School Resource Officer, was present shortly
              after the Juvenile entered the hallway.    A
              confrontation occurred whereby the Juvenile
              became angry, erratic, and unresponsive to
              the requests of Dept. Barbour. The Juvenile
              began yelling at and directing profanity at
              several teachers, refused to leave the area
              when instructed to by Dept. Barbour, and
              only left the hallway after being [forced]
              to by Dept. Barbour.    The students in the
              gymnasium could not hear this altercation in
              the hallway, but this conduct did disturb
              the peace, order, or discipline at Waccamaw
              School.

       The “Juvenile Adjudication Order” also states that, “[t]he

Court   concludes     as   a   matter    of   law,   that   in    regard   to   the

allegations in the petition(s) before the Court” the juvenile is

delinquent.      Here, the petition for misdemeanor assault alleged

that juvenile committed simple assault by “forcefully hitting

the victim in her shoulder, breast, and chest area with his

shoulder, causing the victim to move back a few steps.”

       Based on the foregoing, we reject the juvenile’s arguments

that    the   trial   court    failed    to   find   that    he   had   committed

misdemeanor assault beyond a reasonable doubt and affirm the

adjudication order of the trial court.

 B.     Ms. Wood’s Testimony and the Juvenile’s Motion to Dismiss

       In his second argument, the juvenile asserts that the trial

court    erroneously       allowed      Ms.   Wood   to     testify     that    his
                                   -10-
expression was “defiant.”         Alternatively, the juvenile argues

that the trial court erred by denying his motion to dismiss the

petition for assault based on insufficiency of the evidence.

      At the juvenile’s adjudication hearing, Ms. Wood testified

to the following:

           [The juvenile] finally stood up after, you
           know, doing this motion at [Ms. Long],
           chopping at her face, and telling her to go
           away, get out of here, we don’t need you.
           Stood up -– there was plenty of room between
           Ms. Long and myself on either side and he
           was two or three bleachers up and came down
           the bleachers and body checked me.   And the
           look on his face was very defiant, almost
           ha, ha.

The juvenile objected to this testimony            and the trial      court

overruled his objection.

      The juvenile, relying on State v. Sanders, 295 N.C. 361,

245   S.E.2d    674   (1978)      (citation   omitted),      argues    that

ordinarily, “a witness’s opinion of another person’s intention

on a particular occasion is generally held to be inadmissible.”

Id. at 369-70, 245 S.E.2d at 681 (citation omitted).                  Here,

however,   we   believe    that     Ms.   Wood’s   testimony     is   more

appropriately    characterized      as    describing   the     juvenile’s

demeanor on 26 April 2013.

      Our Court addressed this issue in State v. Stager, 329 N.C.

278, 406 S.E.2d 876 (1991), by providing the following:
                                -11-
                 Opinion evidence as to the demeanor of
            a criminal defendant is admissible into
            evidence. See State v. Moore, 276 N.C. 142,
            171 S.E.2d 453 (1970).    The rule has been
            stated as follows:

                      The instantaneous conclusions
                of the mind as to the appearance,
                condition, or mental or physical
                state of persons, animals, and
                things, derived from observation
                of a variety of facts presented to
                the senses at one and the same
                time,    are,   legally   speaking,
                matters    of    fact,   and    are
                admissible in evidence.

                      A witness may say that a man
                appeared intoxicated or angry or
                pleased.       In   one   sense   the
                statement    is   a   conclusion   or
                opinion of the witness, but in a
                legal    sense,   and    within   the
                meaning of the phrase, 'matter of
                fact,' as used in the law of
                evidence, it is not opinion, but
                is one of the class of things
                above mentioned, which are better
                regarded as matters of fact.      The
                appearance of a man, his actions,
                his expression, his conversation –
                a series of things – go to make up
                the mental picture in the mind of
                the witness which leads to a
                knowledge which is as certain, and
                as much a matter of fact, as if he
                testified, from evidence presented
                to his eyes, to the color of a
                person's    hair,    or   any   other
                physical fact of like nature.

Id. at 321, 406 S.E.2d at 900-901 (citations and quotation marks

omitted).
                                     -12-
      Ms. Wood’s testimony that juvenile’s “look on his face” was

“very defiant” related to her perception of the juvenile shortly

after the alleged incident.          Because this testimony stemmed from

Ms.   Wood’s      personal   experience      combined     with     Ms.   Wood’s

observation of juvenile, it was admissible to shed light upon

the circumstances surrounding the alleged incident, and thus,

was relevant and admissible.          See N.C. Gen. Stat. § 8C-1, Rule

401 and 402 (2013) (Rule 401 states that “relevant evidence” is

“evidence having any tendency to make the existence of any fact

that is of consequence to the determination of the action more

probable     or    less   probable    than   it   would    be     without   the

evidence.”        Rule 402 states that “[a]ll relevant evidence is

admissible” except as otherwise provided by the United States

and North Carolina Constitutions, as well as an Act of Congress

or the General Assembly, or by these rules).                     Therefore, we

reject the juvenile’s argument that the trial court erred by

admitting this challenged testimony.

      In the alternative, juvenile argues that the trial court

should have granted his motion to dismiss because there was no

other evidence to indicate that his act was intentional.                     We

find the juvenile’s arguments unpersuasive.

                   Where the juvenile moves to            dismiss,
           the     trial court must determine             ‘whether
                                      -13-
                there is substantial evidence (1) of each
                essential element of the offense charged, .
                . . and (2) of [juvenile’s] being the
                perpetrator of such offense. In reviewing a
                motion to dismiss a juvenile petition, the
                evidence must be considered in the light
                most favorable to the State, which is
                entitled to every reasonable inference that
                may be drawn from the evidence.

In re S.M., 190 N.C. App. 579, 581, 660 S.E.2d 653, 654-55

(2008) (citations omitted).              An assault is “an overt act or

attempt, with force or violence, to do some immediate physical

injury to the person of another, which is sufficient to put a

person     of    reasonable   firmness     in   fear    of   immediate   physical

injury.”        State v. Porter, 340 N.C. 320, 331, 457 S.E.2d 716,

721 (1995) (citation omitted).

       A   thorough    review   of   the    record      demonstrates     that   Ms.

Wood’s testimony that the juvenile was “very defiant” is not the

only evidence to establish that the juvenile acted with intent.

Ms. Wood testified that the juvenile stood up after arguing with

Ms. Long, and “there was plenty of room between Ms. Long and

myself on either side and he was two or three bleachers up and

came down the bleachers and body checked me.”                    Ms. Wood also

testified that she “ended up taking three or four steps back to

keep   from      falling.”      Furthermore,      Ms.    Long   testified       that

juvenile “stormed off the bleachers and Ms. Woods [sic] had come
                                            -14-
up behind me and he stormed right over her, ran right over her,

pushed out the gym door.”

      In a juvenile adjudication hearing, “the court is empowered

to assign weight to the evidence presented at the trial as it

deems appropriate. . . .              [T]he trial judge acts as both judge

and jury, thus resolving any conflicts in the evidence.”                             In re

Oghenekevebe, 123 N.C. App. 434, 439, 473 S.E.2d 393, 397 (1996)

(citations omitted).            Reviewing the foregoing evidence in the

light    most    favorable      to    the    State,       we    hold    that    there   was

sufficient evidence for the trial court to determine that the

juvenile’s actions were intentional.                     Accordingly, we hold that

the trial court did not err by denying the juvenile’s motion to

dismiss the petition for misdemeanor assault.

        C.    Motion to Dismiss Petition for Disorderly Conduct

      The juvenile argues that                   his   actions did not amount to

disorderly conduct because there was insufficient evidence that

juvenile’s      actions   amounted          to    a    disturbance      of     the   peace,

order, or discipline at his school when no students, classes, or

programs were in any way affected and his actions minimally

affected the staff’s activities.                       Accordingly, he argues that

the   trial     court   erred    by    denying         his     motion   to   dismiss    the

petition for disorderly conduct.                  We disagree.
                                 -15-
    Section    14-288.4(a)(6)    of     the   North   Carolina   General

Statutes provides that:

         (a) Disorderly    conduct    is   a    public
             disturbance intentionally caused by any
             person who does any of the following:

         . . . .

              (6) Disrupts, disturbs or interferes with
                  the teaching of students at any
                  public    or    private   educational
                  institution or engages in conduct
                  which disturbs the peace, order or
                  discipline at any public or private
                  educational institution or on the
                  grounds adjacent thereto.

N.C. Gen. Stat. § 14-288.4(a)(6) (2013).        “Our Supreme Court has

held that the conduct must cause a ‘substantial interference

with, disruption of and confusion of the operation of the school

in its program of instruction and training of students there

enrolled.’”   In re M.G., 156 N.C. App. 414, 416, 576 S.E.2d 398,

400 (2003) (citation omitted).

    The juvenile cites to In re Eller, 331 N.C. 714, 417 S.E.2d

479 (1992) as providing guidance for identifying behavior which

constitutes a violation of N.C. Gen. Stat. § 14-288.4(a)(6).          In

Eller, the trial court adjudicated two students as delinquent of

disorderly conduct.   The respondent Greer, then a fourteen-year-

old student at Beaver Creek High School, made a move toward

another student with a carpenter’s nail in her hand during a
                                   -16-
basic special education reading class.         Id. at 715, 417 S.E.2d

at 480.   The other student dodged respondent Greer’s move.            This

move was made while the teacher was giving a reading assignment

at the chalkboard.      Id.     The teacher in the class approached

respondent Greer after relating the assignment and asked her

what was in respondent Greer’s hand.        Respondent Greer willingly

gave the teacher the carpenter’s nail.             The other students in

the class “observed the discussion and resumed their work when

so   requested   by   [the    teacher].”     Id.      At   a   later   date,

respondent   Greer    and    another   fifteen-year-old     student    named

Eller, were in a mathematics class.          The respondents Greer and

Eller were seated at the rear of the classroom with their peers

when they at least once each, struck the metal shroud of a

radiator “more than two or three times.” Id. at 716, 417 S.E.2d

at 480.   Each strike produced a “rattling, metallic noise” which

caused their fellow peers to look “toward where the sound was

coming from” and caused the teacher to interrupt her lecture for

fifteen to twenty seconds each time.         Id. at 716, 417 S.E.2d at

481.   Our Supreme Court held that the State had not produced

substantial evidence that the respondents’ behavior constituted

a “substantial interference” because, inter alia, “the radiator

incident merited no intervention by the instructor other than
                                                    -17-
glares    of    disapproval           for       a    total       of    at    most    sixty    seconds

during the entire class period” and “other students were only

modestly       interrupted         from         their      work        and    returned      to    their

lesson upon being instructed to do so by their teacher” after

“the nail incident.”              Id. at 718, 417 S.E.2d at 482.

      The      Eller       court       cited          to    two        cases    to     support        its

conclusion      –     State      v.    Wiggins,            272    N.C.       147,    158    S.E.2d     37

(1967) and State v. Midgett, 8 N.C. App. 230, 174 S.E.2d 124

(1970).        These two cases illustrate the level of interference

necessary to sustain a conviction of disorderly conduct.                                              The

Wiggins     court         held    that      a       motion       for     nonsuit      was    properly

overruled by the trial court where student-defendants picketed

on school grounds in front of a school building.                                       Wiggins, 272

N.C. at 155, 158 S.E.2d at 43.                             The Wiggins court stated that

“[a]s a direct result of the [student-defendants’] activities,

the work of the class in bricklaying was terminated because the

teacher could not retain the attention of his students, and

disorder       was    created         in    the       classrooms         and    hallways         of   the

school building itself.”                    Id.        In Midgett, our Court affirmed

the   denial         of    a     motion         for     nonsuit         when    twelve       student-

defendants entered the office of the secretary to the principal

of a public school.               Midgett, 8 N.C. App. at 233, 174 S.E.2d at
                                         -18-
127.     The student-defendants told the secretary that “they were

going to interrupt us that day” and “locked the secretary out of

her office, moved furniture about, scattered papers and dumped

some    books    on     the   floor.”        Id.       Because      of       the   student-

defendants’ actions, the secretary, the principal, and another

teacher “were drawn or kept away from their jobs or classes” and

school was dismissed early. Id.                 As such, our Court held that

there    was    ample    evidence   to       support    all   of    the       elements   of

disorderly conduct.           Id. at 233, 174 S.E.2d at 128.

       The juvenile argues that the circumstances of the present

case     are     more     similar       to     those     found          in     Eller     and

distinguishable from the facts found in Wiggins and Midgett.

After thoroughly reviewing the record, we disagree.

       Ms. Long testified that there were 200 to 300 children in

the     gymnasium.        Ms.    Wood    testified       that      “[e]verybody          was

watching what was happening between the teacher[, Ms. Long,] and

the [juvenile].”         Two students testified that while they were in

the school’s gymnasium, they witnessed the disturbance.                                  Ms.

Long was not able to supervise students or fulfill her duties in

the    gymnasium      because    she     had    to     assist      in    escorting       the

juvenile out of the gymnasium.                  When the juvenile was in the

hallway, shouting at Ms. Long and Ms. Potts, at least four other
                                        -19-
students were in the hallway.             In addition, Ms. Wood testified

that   during       the    incident,    “there      was    a   lot    of    disjointed

information going on” as students “were being shoved on . . .

busses.”      Significantly, “a group of special needs students came

into the office and because of everything that had just happened

they had missed their bus.”

       The facts of the case sub judice, viewed in the light most

favorable to the State, demonstrate that the juvenile’s conduct

caused    a    substantial       interference       with,      disruption     of,   and

confusion      of    the    operation     of     the      school.          Unlike   the

circumstances found in Eller and comparable to the facts found

in   Midgett,       the    juvenile’s    conduct       merited       intervention   by

several teachers, the assistant principal, as well as the school

resource officer.           In addition, the juvenile’s actions caused

such disruption and disorder, similar to those found in Midgett

and Wiggins, that a group of special needs students missed their

buses.     Therefore, we hold that the trial court did not err by

denying       the   juvenile’s      motion     to      dismiss       the   charge   of

disorderly conduct.

                            D.    Disposition Hearing

       In his final argument, the juvenile argues that several

errors occurred at his disposition hearing.
                                               -20-
    First,         the     juvenile       argues           that     the      fact     that     his

dispositional hearing on 10 July 2013 commenced at 9:47 a.m. and

concluded      twelve       minutes       later,           necessarily        leads      to    the

conclusion       that      the    conditions          of    juvenile’s         probation       was

signed   by    the      trial     court    judge       prior       to   the    hearing,       thus

resulting in a “sham” hearing.                   We note that the juvenile cites

to no authority to support his assumption.                                Furthermore, the

juvenile’s assertion is unpersuasive as the trial court judge

did not sign the disposition order until 12 July 2013, two days

following the day of the hearing.

    In     his     second        argument,      the    juvenile         contends      that     the

trial    court     erred     by    allowing       his       mother      to    be    heard     only

subsequent to the trial court entering his disposition.                                       After

careful review, we disagree.

    Section        7B-2501        of    the    North        Carolina      General        Statutes

provides      that    “(b)       The    juvenile       and      the     juvenile’s        parent,

guardian,     or     custodian         shall    have       an     opportunity       to   present

evidence,      and       they     may     advise       the        court       concerning       the

disposition they believe to be in the best interests of the

juvenile.”       N.C. Gen. Stat. § 7B-2501 (2013).

    At the disposition hearing, the trial court ordered, as a

condition     of     the    juvenile’s         disposition,           that    the   juvenile’s
                                  -21-
parents   attend    “Strengthening      Families”    parenting       classes.

Thereafter, the juvenile’s counsel stated that the juvenile’s

mother “did want to say a few words.”            The trial court judge

gave an opportunity to the juvenile’s mother to speak.                     The

following exchange took place:

          THE COURT:   . . . I think you’ll be a very
          beneficial   member  of   the   Strengthening
          Families team. I have found at that program
          it’s very helpful to share experiences.

             And because you have that belief, I think
          you’ll be a good leader possibly in that
          group and a good resource person and will be
          very beneficial not only for you but for
          others to see what it means to be supportive
          of your children and that sort of thing.
          And that’s why I’m asking that you not as --
          certainly not as punishment for you but I
          think it would be -– that group is a very
          beneficial group overall. And -–

          [The juvenile’s mother:]   Maybe I can be a
          positive influence on somebody else.

    Assuming   arguendo    that   the     juvenile   is    correct    in   his

contention   that   the   trial   court    decided   the    terms    of    his

disposition prior to allowing the juvenile’s mother to be heard,

we find this error to be harmless based on the fact that the

juvenile’s mother did not object to the condition of attending

the “Strengthening Families” classes but effectively agreed with

the trial court.

                            III. Conclusion
                              -22-
    Where we find the juvenile’s challenges to the adjudication

and disposition orders unpersuasive, we affirm the orders of the

trial court.

    Affirmed.

    Judges HUNTER, Robert C., and GEER concur.